ViNjb, J.
Tbe jury found that tbe wire was so installed as to pass among and touch tbe branches of a tree; that such installation was negligent, and that it caused its breaking. They further found that tbe defendant was negligent in failing seasonably to inspect its line tbe next morning. On behalf of tbe defendant it is claimed that tbe evidence does not sustain a finding that tbe wire ran through or touched the branches of a tree; that lightning caused it to break; and that *461tbe defendant seasonably, inspected its line tbe nest morning after tbe storm.
,We bave carefully examined all tbe evidence in tbe case and from sucb examination conclude tbat not only does it sustain a finding tbat tbe wire touched tbe branches of a tree, but also preponderates in favor of sucb finding. Tbe claim tbat lightning caused tbe break in tbe wire rests upon vague and unsatisfactory evidence, and is considerably rebutted by tbe fact tbat several lightning arresters nearest tbe break were apparently unaffected. Tbe fact tbat if a wet wire charged with a heavy current comes in contact with a wet tree it is likely to burn off tbe insulation and cause tbe wire to fuse and break is now almost a matter of nonexpert knowledge. Upon tbe evidence which supported sucb conclusion tbe jury could well find tbat tbe contact between tbe wire and tbe limb of a tree was tbe proximate cause of tbe injury.
Tbe finding of negligent installation being sustained it becomes unnecessary to consider whether tbe finding of negligence as to inspection is justified by tbe evidence.
Question 2 read: “Did tbe 'defendant use ordinary, care in leaving said wire so tbat it came in contact with a limb ?” Question 3 read: “Did tbe defendant use ordinary care in respect to inspecting its lines during and after tbe storm tbat occurred during tbe night preceding tbe injury?” and question 4 read: “If to tbe second and third questions, or either of them, you answer ‘No,’ then answer this question: . . . ‘Was tbe want of ordinary care thus found tbe proximate cause of tbe injury V ”
It is claimed by defendant tbat tbe affirmative answer to this question returned by tbe jury does not adequately find proximate cause because some of tbe jury may bave thought tbe want of ordinary care found in tbe second question was tbe proximate cause, and tbe others tbat tbe want of ordinary care found in tbe third question was tbe proximate cause, and so' all answered it “Yes,’,’ though their minds did not meet as to either cause. We think tbe question can bear no sucb con*462struction and was not so understood by tbe jury. Wben tbeyi were asked if tbe want of ordinary care thus found was tbe proximate cause, referring to two specific questions, tbe jury must have understood that they could not answer tbe question in tbe affirmative unless they were satisfied that tbe want of ordinary care found in eacb question was tbe proximate cause of plaintiff’s injury. The cases of Peck v. Bamboo, 141 Wis. 48, 122 N. W. 140, and Kruck v. Wilbur L. Co. 148 Wis. 16, 133 N. W. 1117, are relied upon. In both of those cases tbe jury found actionable negligence and nonac-tionable negligence to be tbe proximate cause of tbe injury, and it was beld the verdict would not support a judgment for plaintiff. We have no sucb case here. In this case both acts of negligence found are actionable,
It is claimed tbe damages -are! excessive. Plaintiff lost tbe little finger of bis right band at tbe knuckle joint and tbe finger next close to tbe knuckle. A portion of tbe palm back of tbe little finger was removed; tbe middle finger was so severely burned as to leave heavy scar tissue, making it impossible for him to fully extend it, and through tbe palm there is a burned ridge covered with scar tissue. Tbe ruling and reasons given therefor in Willette v. Rhinelander P. Co. 145 Wis. 537, 130 N. W. 853, negative tbe justness of sucb claim.
By the Court. — Judgment affirmed.